In an action to recover damages for libel and for a violation of plaintiff’s civil rights (see Civil Rights Law, § 51), plaintiff appeals from a judgment of the Supreme Court, Suffolk County, dated May 3, 1978, which granted the motion of defendant Montcalm Publishing Corporation, and the application of defendant Schieffelin & Co. to dismiss the complaint pursuant to CPLR 3211 (subd [a], par 5). Judgment affirmed, with $50 costs and disbursements to defendant Montcalm Publishing Corporation. We agree with Special Term that both causes of action are barred by the Statute of Limitations (see CPLR 215, subd 3). There is no basis, either in section 51 of the Civil Rights Law or in the applicable Statute of Limitations, for a conclusion other than that the cause of action therein defined accrues, for limitation purposes, when the legal injury is in fact sustained. In this case, such injury occurred, if at all, at the time the allegedly offending publication was placed on sale to the public, and no later (see Zuck v Interstate Pub. Corp., 317 F2d 727; Khaury v Playboy Pub., 430 F Supp 1342). Mollen, P. J., Latham, Damiani and Titone, JJ., concur.